DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6 are objected to because of the following informalities:  claims 4 and 5 depend upon claim 3, which has been cancelled, and claim 6 depends upon claim 5. For purposes of this Office action, claims 4 and 5 are taken to depend upon claim 1.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the language “is located a lower than the bottom surface the adjacent notch” is grammatically incorrect and should be “is located lower than the bottom surface of the adjacent notch”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  the claim is missing the word “of” between the words “surface” and “each”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "substantially" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what angle degree of difference is required to be “substantially” different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP2012-020702; machine translation relied upon) in view of Jacobs (US Pub. No. 2014/0360641).
Regarding claims 1 and 8, Nakano teaches a pneumatic tire in which protrusions 6 are provided in main grooves 3 extending in a circumferential direction of the tire, wherein upper surfaces of the protrusions are inclined so as to be higher on a tire grounding end side and lower on a tire equator side, 

    PNG
    media_image1.png
    392
    393
    media_image1.png
    Greyscale

Regarding claim 2, Nakano teaches that land portions 5 on the tire grounding end side of the main grooves are blocks partitioned by lateral grooves 4, and the protrusions 6 are provided to be 
Regarding claim 4, for the combination set out above, it would have been obvious to try either the kick-out sides or the step-in sides extending more in the width direction, as the only two possible configurations with a reasonable expectation of success. It is noted that applicant has not submitted evidence establishing unexpected results for the kick out sides extending more in the width direction that step-in sides.
Regarding claim 5, Nakano teaches that the protrusions begin at the bottom of the groove (see figure 6), and as was set out above, the bottom surface of the notch is located above the bottom of the groove. It is noted that the broadest reasonable interpretation of this claim language does not require the entire protrusion to be located below the bottom surface of the adjacent notch.
Regarding claim 6, as was set out above, the combination teaches that the bottom surface of each notch is higher than the bottom of the main groove.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP2012-020702; machine translation relied upon) in view of Jacobs (US Pub. No. 2014/0360641) and optionally Overhoff (CA 2083627).
Regarding claim 7, Nakano teaches that the surfaces on the step-in sides of the protrusions can extend at a very small angle (see figure 1), suggesting that the angle can be within ±10° with respect to the tire width direction. Alternatively, Overhoff teaches protrusions where one of the sides extends at substantially 0° with respect to the width direction (page 5, line 23 – page 7, line 10; figures 1 and 3-4). It would have been obvious to one of ordinary skill in the art to use protrusions with angles as taught by Overhoff in the tire of Nakano (combined) as a known configuration for a protrusion with the predicable result of creating a functional protrusion. For this combination, it would have been obvious to try either the kick-out sides or the step-in sides extending at substantially 0° with respect to the width direction, as .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP2012-020702; machine translation relied upon) in view of Jacobs (US Pub. No. 2014/0360641) as applied to claim 1 above, and further in view of Overhoff (CA 2083627).
Regarding claim 9, Nakano teaches that the surfaces on the step-in sides of the protrusions can extend at a very small angle (see figure 1), suggesting that the angle can be within ±10° with respect to the tire width direction, but does not specifically disclose that the surfaces on the kick-out sides are inclined substantially greater than the surfaces on the step-in sides with respect to the tire width direction. Overhoff teaches protrusions where one of the sides extends at substantially 0° with respect to the width direction and the other side extends at a substantially greater angle to the width direction (page 5, line 23 – page 7, line 10; figures 1 and 3-4). It would have been obvious to one of ordinary skill in the art to use protrusions with angles as taught by Overhoff in the tire of Nakano (combined) as a known configuration for a protrusion with the predicable result of creating a functional protrusion. For this combination, it would have been obvious to try either the kick-out sides or the step-in sides extending at substantially 0° with respect to the width direction, as the only two possible configurations with a reasonable expectation of success. It is noted that applicant has not submitted evidence establishing unexpected results for the step-in sides extending within ±10° with respect to the width and the kick-out sides extending at a substantially greater angle.
Regarding claim 10, Jacobs teaches providing the main grooves in a zigzag shape (figures 1-2), but Nakano and Jacobs do not specifically disclose providing two protrusions for each straight line portion of the zigzag shape of each of the main grooves. Overhoff teaches providing at least two protrusions for each tread block (page 7, lines 6-7; figure 1). It would have been obvious to one of .

Response to Arguments
Applicant’s amendments and arguments with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jacobs as is set out above. 
Applicant’s arguments with respect to the prior art not teaching that surfaces on step-in sides extend in the width direction, and surfaces on kick-out sides are inclined such that a portion closer to the tire equator side approaches to the surfaces on the stepped sides are not persuasive. It is noted that Nakano teaches that the surfaces on step-in sides extend in the width direction, and that the broadest reasonable interpretation of “extend in the width direction” only requires that such surfaces have some sort of length which is measured in the width direction, which these surfaces clearly have. With regards to the surfaces on the kick-out sides are inclined such that a portion closer to the equator side approaches to the surfaces on the stepped sides, Nakano teaches this feature as well, because Nakano teaches that both sides incline towards the other side closer to the equator side. It is specifically noted that claim 1 does not require an asymmetric configuration, and that the symmetric configuration of Nakano does read on these argued limitations of prior (and pending) claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 22, 2021


/KATELYN B WHATLEY/               Supervisory Patent Examiner, Art Unit 1749